Citation Nr: 1816107	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  15-00 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for neuropathy, right upper extremity, including as secondary to diabetes mellitus.

3.  Entitlement to service connection for neuropathy, left upper extremity, including as secondary to diabetes mellitus.

4.  Entitlement to service connection for neuropathy, right lower extremity, including as secondary to diabetes mellitus.

5.  Entitlement to service connection for neuropathy, left lower extremity, including as secondary to diabetes mellitus.

6.  Entitlement to service connection for a right hand disability, including as secondary to lumbar spine disability.

7.  Entitlement to service connection for a left hand disability, including as secondary to lumbar spine disability.

8.  Entitlement to an initial rating in excess of 40 percent for lumbar strain, multilevel degenerative changes, spondylosis, and discogenic disease.

9.  Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD) and depression.

10.  Entitlement to service connection for a right shoulder disability, including as secondary to lumbar spine disability.

11.  Entitlement to service connection for a left shoulder disability, including as secondary to lumbar spine disability.

12.  Entitlement to service connection for a right elbow disability, including as secondary to lumbar spine disability.

13.  Entitlement to service connection for a left elbow disability, including as secondary to lumbar spine disability.

14.  Entitlement to service connection for hypertension, including as a result of exposure to Agent Orange and as secondary to diabetes mellitus.

15.  Entitlement to service connection for erectile dysfunction, including as secondary to diabetes mellitus.

16.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Army from April 1968 to April 1970, including service as a cook in the Republic of Vietnam from July 1969 to April 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  A hearing has not been requested.  

In March 2016, the Board remanded the Veteran's claims to obtain new VA medical examinations and opinions.  

The Board has re-characterized the Veteran's claim of entitlement to service connection for hypertension to a claim of entitlement to service connection for hypertension, to include as a result of exposure to Agent Orange and as secondary to diabetes mellitus.  This is based on the Veteran's characterization of his claim and recent medical literature suggesting a possible relationship between Agent Orange exposure and hypertension.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (holding that when a claimant makes a claim, the claimant is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

According to a June 2016 VA psychological examination, the Veteran has received Social Security Disability benefits since 2002.  In January 2014, the RO requested copies of medical records from the Social Security Administration (SSA) and in that same month, SSA replied that the medical records for the Veteran had been destroyed.

The issues of entitlement to service connection for a psychiatric disability, a right shoulder disability, a left shoulder disability, a right elbow disability, a left elbow disability, hypertension, and erectile dysfunction, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The July 2016 rating decision that granted service connection for diabetes mellitus is a complete grant of the benefits sought on appeal.  

2.  The July 2016 rating decision that granted service connection for neuropathy of the right upper extremity is a complete grant of the benefits sought on appeal.  

3.  The July 2016 rating decision that granted service connection for neuropathy of the left upper extremity is a complete grant of the benefits sought on appeal.  

4.  The July 2016 rating decision that granted service connection for neuropathy of the right lower extremity is a complete grant of the benefits sought on appeal.  

5.  The July 2016 rating decision that granted service connection for neuropathy of the left lower extremity is a complete grant of the benefits sought on appeal.  

6.  The criteria for service connection for a right hand disability, including as secondary to lumbar spine disability, have not been met.

7.  The criteria for service connection for a left hand disability, including as secondary to lumbar spine disability, have not been met.

8.  The Veteran's lumbar strain, multilevel degenerative changes, spondylosis, and discogenic disease, is characterized by forward flexion of less than 30 degrees, but is not characterized by ankylosis of any part of the spine.


CONCLUSIONS OF LAW

1.  There are no remaining questions of fact or law to be decided on the issue of entitlement to service connection for diabetes mellitus.  38 U.S.C. § 7104 (2012).

2.  There are no remaining questions of fact or law to be decided on the issue of entitlement to service connection for neuropathy of the right upper extremity.  38 U.S.C. § 7104 (2012).

3.  There are no remaining questions of fact or law to be decided on the issue of entitlement to service connection for neuropathy of the left upper extremity.  38 U.S.C. § 7104 (2012).

4.  There are no remaining questions of fact or law to be decided on the issue of entitlement to service connection for neuropathy of the right lower extremity.  38 U.S.C. § 7104 (2012).

5.  There are no remaining questions of fact or law to be decided on the issue of entitlement to service connection for neuropathy of the left lower extremity.  38 U.S.C. § 7104 (2012).

6.  The criteria for service connection for a right hand disability, including as secondary to lumbar spine disability, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

7.  The criteria for service connection for a left hand disability, including as secondary to lumbar spine disability, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

8.  The criteria for an initial disability rating in excess of 40 percent for lumbar strain, multilevel degenerative changes, spondylosis, and discogenic disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a July 2016 rating decision, the RO granted service connection for diabetes mellitus, neuropathy of the right upper extremity, neuropathy of the left upper extremity, neuropathy of the right lower extremity, and neuropathy of the left lower extremity.  This action represents a complete grant of the benefits sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As no further adjudication is required at this time, the claims shall be dismissed.  

I.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  An increase in severity of a nonservice-connected disease or injury shall not be service-connected if it is due to the natural progression of the nonservice-connected condition.  Id. at 447-48.  Service connection on a secondary basis may not be granted without medical evidence of a current disability and evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-14 (1998). 

Regarding right and left hand disabilities, including as secondary to lumbar spine disabilities, a September 2016 VA hand examination indicates that there is no objective musculoskeletal bilateral hand condition.  Rather, the Veteran's complaints "are related to his already service connected bilateral upper neuropathy."  This lack of a current diagnosis for which the Veteran is not already service-connected weighs against entitlement to service connection, on a direct basis or as secondary to lumbar spine disabilities.  The Veteran's claims of entitlement to service connection for right and left hand disabilities must be denied.  

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On May 16, 2013, the Veteran filed a claim of entitlement to service connection for a back disorder.  In July 2014, the RO granted service connection for lumbar strain, multilevel degenerative changes, spondylosis, and discogenic disease of the lumbar spine at an initial rating of 40 percent from May 16, 2013, under Diagnostic Code 5003-5237.  The Veteran is appealing the rating aspect of that decision.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from the date that the claim was filed.  38 C.F.R. § 3.400(o).

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  38 C.F.R. § 4.71a.  In the absence of limitation of motion, under Diagnostic Code 5003, a 10 percent rating is appropriate with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a.  A 20 percent rating is appropriate with x-ray evidence of involvement of two or more major joint groups or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.  These ratings will not be combined with ratings based on limitation of motion and will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id.

When degenerative arthritis is established by x-ray findings and limitation of motion is noncompensable, a rating of 10 percent is appropriate for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 40 percent disability rating for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id.  

The evidence is consistent with the Veteran's current rating of 40 percent based on forward flexion of the cervical spine of less than 30 degrees.  A June 2014 VA examination indicates that forward flexion of the thoracolumbar spine is 20 degrees.  A June 2016 VA examination indicates that forward flexion of the thoracolumbar spine is 15 degrees.  Both examinations contain no diagnoses of ankylosis, IVDS, or radiculopathy.  This evidence is consistent with the Veteran's current rating of 40 percent.  

Since the Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider the applicability of an additional increased rating based on painful motion associated with functional use or 38 C.F.R. §§ 4.40 and 4.45.  Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The evidence also does not support additional staged ratings for any time period on appeal, and for no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  


ORDER

The claim for service connection for diabetes mellitus, having been rendered moot, is dismissed.

The claim for service connection for neuropathy of the right upper extremity, having been rendered moot, is dismissed.

The claim for service connection for neuropathy of the left upper extremity, having been rendered moot, is dismissed.

The claim for service connection for neuropathy of the right lower extremity, having been rendered moot, is dismissed.

The claim for service connection for neuropathy of the left lower extremity, having been rendered moot, is dismissed.

Entitlement to service connection for a right hand disability, including as secondary to lumbar spine disability, is denied.

Entitlement to service connection for a left hand disability, including as secondary to lumbar spine disability, is denied.

Entitlement to an initial rating in excess of 40 percent for lumbar strain, multilevel degenerative changes, spondylosis, and discogenic disease is denied.


REMAND

The June 2016 VA psychological examination indicates that the Veteran is being treated by a psychologist, Dr. N.R.  Records from Dr. N.R. are not associated with the claims file and do not appear to have been requested by the RO.  Since many of these records will relate to the Veteran's claim of service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression, these records will likely be important in addressing the Veteran's claim.  Before the claim can be decided, the RO should attempt to obtain these records and associate these records with the Veteran's claims file in order to comply with VA's duty to assist.  38 C.F.R. § 3.159.  

Also regarding a psychiatric disability, to include PTSD and depression, a June 2016 VA psychological examiner opines that this disorder is not related to the Veteran's service because "presentation of [depression] symptoms began about 30 years post-military."  There are two problems with this statement.  First, it does not address a June 1994 private medical record from the Veteran's employer in which the Veteran's "emotional stability" is characterized as "abnormal," with a note indicating that the Veteran is "removed until psych eval."  See June 1994 private medical record (received 11/19/2014, page 33 of 59).  Second, while the examination notes that a "good friend" of the Veteran was killed during service, the examiner does not address this death as a source of the Veteran's current depression.  An addendum opinion is therefore required that addresses these medical records, and any additional private medical records obtained by the RO.  

Additional development is required for other claims.  A September 2016 VA medical opinion addresses entitlement to secondary service connection for the Veteran's right shoulder, left shoulder, right elbow, and left elbow disorders.  This opinion does not address service connection on a direct basis.  On remand, addendum medical opinions are required.  

Regarding hypertension, the August 2016 VA medical opinion does not address service connection on a direct basis, to include as a result of exposure to Agent Orange, or whether the Veteran's hypertension was aggravated by service-connected diabetes.  Hypertension is not listed as a disease associated with herbicide agent exposure.  See 38 C.F.R. § 3.309(e).  However, the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  An addendum opinion is required that considers this basis for service connection, and entitlement to service connection by way of aggravation.

Regarding erectile dysfunction, including as secondary to diabetes mellitus, an August 2016 VA medical examiner opines that this disorder is less likely than not related to military service.  Regarding secondary service connection, the examiner opines that erectile dysfunction cannot be secondary to diabetes because the Veteran was diagnosed with erectile dysfunction before he was diagnosed with diabetes.  This medical opinion does not address whether the Veteran's erectile dysfunction was aggravated by his service-connected diabetes.  An addendum opinion is required.  

Finally, the Veteran's claim of entitlement to TDIU is inextricably intertwined with the claims remanded for further development.  Accordingly, they must be considered together, and thus a decision by the Board on the Veteran's claim of entitlement to TDIU would at this point be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

VA treatment records to September 21, 2016, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from September 22, 2016, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims folder all records of the Veteran's VA treatment from September 22, 2016, to the present.  If no records are available, the claims folder must indicate this fact.  

2. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from any private health care providers, including but not limited to Dr. N.R.  See June 2016 VA psychological examination.  The RO should then take appropriate measures to obtain copies of any outstanding records identified by the Veteran.  The Veteran should be notified if any identified records are unavailable and given an opportunity to respond and submit any additional lay evidence or statements.  

3. After obtaining any additional records to the extent possible, an examiner should review the entire claims file and provide the following opinions.  

a. Identify all acquired psychiatric disorders currently present.

b. Offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that a current acquired psychiatric disorder, including depression and PTSD, had its onset in service or was otherwise caused by an in-service disease or injury, including but not limited to the in-service death of the Veteran's close friend.

c. Offer an opinion as to whether it is at least as likely as not that a current acquired psychiatric disorder had its onset within one year of the Veteran's discharge from his period of active service.

d. If a diagnosis of PTSD is warranted, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that PTSD is due to exposure to an actual confirmed stressor or the fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the response to the event or circumstance involved the psychological or a psycho-physiological state of fear, helplessness, or horror.

In addressing depression, the examiner should consider the June 1994 private medical record characterizing the Veteran's "emotional stability" as "abnormal" (received 11/19/2014, page 33 of 59), and must address whether the Veteran's depression is related to the in-service death of one of the Veteran's close friends.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

4. After obtaining any additional records to the extent possible, an examiner should review the entire claims file and provide the following opinions:     

a. Whether the Veteran has any current or previously-diagnosed right shoulder, left shoulder, right elbow, or left elbow disorder; 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed right shoulder, left shoulder, right elbow, or left elbow disorder was incurred in the Veteran's service; and

c. Whether the Veteran has any current or previously-diagnosed right shoulder, left shoulder, right elbow, or left elbow disorder that (i) is proximately due to the Veteran's service-connected lumbar strain or (ii) was aggravated by the Veteran's service-connected lumbar strain.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

5. After obtaining any additional records to the extent possible, an examiner should review the entire claims file and provide the following opinions:     

a. Whether the Veteran has any current or previously-diagnosed hypertension; 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed hypertension was incurred in the Veteran's service, including but not limited to exposure to Agent Orange; and

c. Whether the Veteran has any current or previously-diagnosed hypertension that (i) is proximately due to the Veteran's service-connected diabetes mellitus or (ii) was aggravated by the Veteran's service-connected diabetes mellitus.

In reaching these opinions, the examiner should consider the National Academy of Sciences Institute of Medicine study suggesting that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-27 (Aug. 10, 2012).  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

6. After obtaining any additional records to the extent possible, an examiner should review the entire claims file and provide the following opinions:     

a. Whether the Veteran has any current or previously-diagnosed erectile dysfunction; 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed erectile dysfunction was incurred in the Veteran's service; and

c. Whether the Veteran has any current or previously-diagnosed erectile dysfunction that (i) is proximately due to the Veteran's service-connected diabetes mellitus or (ii) was aggravated by the Veteran's service-connected diabetes mellitus.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

7. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


